DRAYTON, District Judge.
This being a short state of the case, and of the arguments ■offered on both sides, the court is now to pronounce an opinion and decree upon the whole. ’The principal points to be considered and determined, I thiiik. are the following; 1st. Whether a vessel is liable for all repairs and necessaries in general, at any time and in Any circumstances. Or, 2d. Whether a distinction is to be taken, and a difference made; .and that she may be liable in particular cases, and not in others; and lastly, whether, her being a foreign vessel, and owned by a foreign merchant, will make any difference in the general rule on such occasions.
And with regard to the first and second points, I conceive the law to be clear and settled. The jurisdiction of this court extending only to maritime causes, it cannot take cognizance of any transactions or contracts which arise on land. And herein 1 •distinguish thus: Where a vessel is lying in .port, and the owner is there present, all mat-vters and contracts, relative to her, must be supposed to be entered into by him on shore; and consequently to be infra corpus comita-tus; and redress and satisfaction, in case of any dispute on the occasion, must be sought in the courts of common law. But where a vessel is on a voyage, and by stress of weather, or other accident, puts into a port, the occasion happening at sea, and on her ar-, rival in port no owner being present, to whose personal credit recourse may be had for necessaries, the master, ex necessitate rei, has a right to procure them on the security of the vessel; and to obtain payment on that security, this is the proper and only court to apply to. This distinction is plainly laid down and taken notice of in all the cases, where this matter has been agitated.
I will examine the several authorities which have been cited in the present case, for ami against this opinion; and from them shew the reasons upon which I ground mine. Much stress has been laid by Mr. Read, on the resolutions of the judges as reported in Oro. Car. 216, in support of his argument. 1 shall make some observations on those resolutions. In the first place, it does not appear, that they were an adjudication on any particular case before the court. They seem merely gratis dicta; and this interpretation so favourable to the extent of the admiralty jurisdiction, was made but a few years after the remarkable contest between the judges of that court and of the common law courts, which is mentioned in the 4th Institutes. The court of admiralty at that time, claiming almost every thing; perhaps the other at first, thought it necessary to concede something more than they had a legal right to. At least it proves that some doubts prevailed on the subject; and that the jurisdiction was either not well understood, or settled on one side. It is remarkable too, that these resolutions, which are inserted in the first editions of Croke, do not appear in the later. I observed the edition Mr. Read quoted from is of 1637. Upon referring to mine, which is of 1669, I find them omitted. See Clinton v. The Hannah [Case No. 2.89S]. From whence there is a seeming implication, that upon better consideration, they were held not to be of authority; and were therefore omitted. This is confirmed by an adjudication in the same reign contradicting them. It is in Bridgeman’s Case, Hob. 11. There, says the chief justice, “The admiralty court hath no power over any cause at land; for both by the nature of the court, and by the statute, it is to meddle with things arising upon the seas. But (he goes on) I was of opinion clearly, that the admiral law is reasonable, that if a ship be at sea, and take leak, or otherwise want victual or other necessaries, whereby either herself be in danger, or the voyage defeated, that in such a case of necessity, the master may impawn for money, or other things to relieve such extremities, by employing the money so; for he is the person trusted with the ship and voyage, and *44therefore reasonably, may be thought to have that power, rather than see the whole lost. But in this case, the faults were, that neither the contract, nor the impawning were said to be for any such cause, nor was the impawning said to be at sea.” And lastly, the authority contended for under those resolutions is denied by all the subsequent, and late determinations on the subject. The first (Moll, de J. Mar. 333), though short, is express to the point. In Justin’s Case, 1 Salk. 34 (but better reported 2 Ld. Raym. 805), it is expressly laid down, “that as it did not appear the ship was on her voyage, when she was in distress, and the contract made for the cable and anchor, the case was out of the admiralty jurisdiction.” I shall have further occasion to refer to this case hereafter.
The next in point of time is Watkinson v. Bernardiston, 2 P. Wms. 3G7. There it was likewise determined, “If a ship is in the Thames, and money is laid out for repairs, &e. it is no charge on the ship; but the person employed must resort to the owner. But if at sea, (i. e. if on a voyage) and no contract can be made with the owner, the master, ex necessitate rei, may hypothecate the ship for repairs.” Here the distinction is fully expressed; the circumstances fixed, and the reason explained: “On a voyage;” and because the “owner is not present.” Of course the inference is, that if she is not on a voyage, and if the owner is present, there is no such claim on the ship, nor any such power in the master. The master’s power arises only in the absence of the owner, as his substitute and representative; .and even in the owner’s absence, he is not empowered on all .occasions to make the ship or owner liable. “For if he takes up money to mend or victual the ship, when there is no occasion, he only is liable. And it is but reasonable, that the person advancing the money should take care, that he lends it upon such an occasion, as that the master’s act shall bind the owner.” These are Molloy’s words, as cited in Coop. 63S, which was quoted by Mr. Read. It shews that the supplier of necessaries, or carpenter who repairs, runs some risque; that he ought to act cautiously, and particularly when the owner is present. For in the last case, I conceive the master cannot hypothecate the vessel; and if he did, that such hypothecation would be void, and not binding on the vessel. But neither does that case, nor the other in Doug. 97, quoted by Mr. Read, contradict this opinion. In the first Lord Mansfield says, “Whosoever supplies a ship, has a treble security; the master, the ship, and the owner.” True he has so: he has the security of the ship in all cases, by lien, while she continues in his possession; and in particular cases, where she is properly hypothecated, whether in his possession or not. He has besides, the personal security of the master, or owner, in either case. I deny neither position. In the second (Doug. 97) his lordship says positively and expressly, “Work done in England on a ship, is on the personal credit of the employer; but in foreign ports, the master may hy-pothecate.” That is, he may hypothecate under the circumstances, and for the reason mentioned in 2 P. Wms. 367.: “Because the ship is on a voyage, and the owner is not present.” This distinction is continued through all the cases. And with regard even to a lien, Lord Mansfield speaks only hypothetically; if there was any lien, it was in the carpenter. And the general practice of shipwrights, as mentioned in the same case, seems to shew, that they looked more to the employer, than to the ship for security. However, it is, I confess, my opinion, that the shipwright has a lien on the vessel, so long as she is in his possession. But the lien extends no farther than as a security; and does not give him power to sell, nor this court to order it And herein consists the difference between a lien and hypothecation.
I come now to the last point, whether this being a foreign vessel and owned by foreign merchants, makes any difference in the general rule laid down? I cannot allow, that this question is applicable to the present case. How is either this vessel or this port foreign, when the vessel is registered as American, when she is owned partly by a citizen of the United States, and partly by a merchant who, though not a citizen, is engaged in a commercial connexion here; and is at present settled here? This is now his home; and Charleston harbour in the present case is quasi the river Thames, in those reported in the English books. But admitting the objection in its fullest force, I do not find that the law has made any difference on the occasion. On the contrary, there is a case directly in point, which settles it. It is that of Justin’s Case, before quoted. There the ship belonged to Norway; her owners were foreigners, and London to both was a foreign port. There likewise were urged the same reasons, as at present, to make the vessel liable. “The defendant would be without a remedy, if a prohibition should be granted. Because, the master of the ship with whom he contracted, was dead, and the part owners were foreigners.” But the court said there, as I do here, “Because it does not appear that the ship was on her voyage, when she wanted the anchor and contracted for it, it is a contract made with the master on land; and is the common case.”
It appears that the sloop Two Friends was not on a voyage; that she was lying here in port under the care and direction of her owner; that that owner was on the spot, and settled in business here. The contract therefore was made on the land infra corpus comitatus, and is not within the jurisdiction of this court. And the hardship in the present case is much less than in the other; for the owner is not only willing but able to give security; and has indeed restored the vessel to *45the possession of the shipwright. The chief and only hardship is his being saddled with costs; which it is said, he has been led to incur, from the former practice, and past decrees of this court in similar cases. I should be sorry, if there were any just ground of complaint against courts of justice. But I apprehend the cause of this complaint is not to be imputed to the court A different decree may have been pronounced here;’ but then I suppose it must have been, when the objection has not been taken; and the court can have no other than the judicial knowledge of any case before them. In the only case where this exception has been taken since I sat on this bench, I gave the same decision as I shall now.
On the whole, after maturely considering and weighing all the circumstances of the fact, and the authorities of law in this case, I do adjudge, pronounce and decree, that the wanant issued by this court, against the sloop Two Friends, be quashed; that the vessel be discharged from the custody of the marshal, and that the actor do pay the costs of suit.